PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Porter et al.
Application No. 15/502,757
Filed: 8 Feb 2017
For: LYMPH DIRECTING PRODRUGS
:
:
:	DECISION ON PETITION
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On May 12, 2021, a Notice of Appeal and a three (3) month extension of time were filed in response to the final Office action mailed November 12, 2020. The Notice of Appeal set a two (2) month shortened period for reply. On November 18, 2021, a Notice of Abandonment was mailed, stating that the application is abandoned in view of applicant’s failure to timely file a proper reply to the Office letter mailed November 12, 2020. 
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicants’ failure to timely file a proper response to the Office letter mailed November 12, 2020 because a proper and timely reply was not filed. The Notice further states that no reply was received. 

Analysis and conclusion

The Notice of Appeal filed May 12, 2021, was a timely and proper reply to the final Office action mailed November 12, 2020, and set a two (2) month shortened period for reply. The period for reply to the Notice of Appeal may be extended by up to five (5) months per 37 CFR 1.136(a). As such, a reply thereto may be filed not later than Monday, December 13, 2020 with a five (5) month extension of time. As such, the time for submission of an appeal brief or a request for continued examination (RCE) has not yet expired.

The Office reminds applicant that the two (2)-month extendable period set in the Notice of Appeal filed May 12, 2021 continues to run.  Therefore, applicant is required to submit an Appeal Brief (or an RCE as set forth in 37 CFR 1.114) in reply to the Notice of Appeal filed May 12, 2021 with the requisite extension(s) of time and fee therefor, not later than Monday, December 13, 2021, to avoid abandonment of this application. 


 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1618 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET